DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2020 has been entered.
 
Response to Remark
This communication is considered fully responsive to the amendment filed on 12/01/2020
Claims 1-6, 8-10, 12-28 are pending and are examined in this office action. 
Claims 1, 5-6, 8, 12, 28 have been amended.
Claim 6 (duplicate claim), claim 7, claim 11 have been canceled.

Response to Arguments
Applicant’s arguments, filed on 12/01/2020, with respect to claim(s) have been considered but are moot because the new ground of rejection in instant Office action or matter specifically challenged in the Applicant’s arguments.

In view of the applicant’s amendment to the claims, the examiner has clarified and remapped the rejection to the argued claim limitations in details, using the prior art of record in the current prosecution of the claims as well a new prior art. See Bargauan et al. (US 20080310460 A1).
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over MA et al. (US 20070041331A1; hereinafter as “MA”) in view of AGARWAL et al. (US 20150085694 A1; hereinafter as “AGARWAL”) and further in view of Bargauan et al. (US 20080310460 A1; hereinafter as “Bargauan”).

MA discloses “Approach for managing the consumption of resources using adaptive random sampling” (Title) which teaches  An approach for managing the consumption of resources uses adaptive random sampling to decrease the collection of flow statistical data as the consumption of resources increases. When a packet is received from a network, a determination is made whether the packet belongs to an existing flow, for which flow statistical data is being collected, or to a new flow. If the packet belongs to an existing flow, then the flow statistical data for the existing flow is updated to reflect the packet. If the packet belongs to the new flow, then a sampling probability is used to determine whether the new flow is to be sampled. The sampling probability is determined, at least in part, upon a current usage of resources (abstract).

Regarding claim 1, MA teaches a method comprising (see fig. 6: Method and abstract): receiving, by a network device (router 102 in fig. 1), a plurality of incoming packets communicated over a computer network (see fig. 6 element 602, a router receives a packet of multiple packets;  “in 602, router 102 receives a packet”: [0038]; aforesaid router 102 receives multiple flows  where flows have different attributes, inter alia, Flow ID, Source Address, … sampling probability: [0029]-0030]); detecting a flow, of a plurality of flows, to which each packet of the plurality of incoming packets belongs (see fig. 6 element 604: “In step 604, flow monitor 108 (i.e. router 102) examines the packet and determines whether the packet belongs to an existing flow or a new flow. Flow monitor 108 makes this determination by comparing attributes of the packet to attributes of existing flows for which flow statistical data is currently being collected”: [0038]), each incoming packet of the plurality of incoming packets belonging to a flow of the plurality of flows (see fig. 6 element 606: test and determine what else packet below to  a flow out of the existing flows or assign a new flow if it does not belong to existing flows: [0039]-[0040]); sampling each incoming packet that satisfies a flow condition (see fig. 6: element 606=== flow condition)  having a flow interval of packets for the flow of the incoming packet (aforesaid flow is defined as a set of IP packets passing an observation point in the network during a certain time interval (i.e. a flow interval). All packets belonging to a particular flow share a set of common properties/attributes: [0003]; see fig. 2: flow attributes for 5 flows; flow attributes includes, inter alia, start time and end time of the flows, [NOTE: flow interval of the packets for the flow of the incoming packets]:  [0030]; see fig. 5 where “the export of flow statistical data occurring at equal time intervals”: [0037], also [0030]).

MA, when teaching “sampling each incoming packet that satisfies a flow condition having a flow interval of packets for the flow of the incoming packet”,   MA does not explicitly disclose “wherein the flow interval is a function of a total number of distinct flows that have any packets in a global interval, divided by an output rate;  sampling each incoming packet that satisfies a global condition having  the global interval of packets irrespective of the flow of the incoming packet; and storing any sampled AGARWAL in “Port Mirroring for Sampling Measurement of Network Flows” (Title) and by  Bargauan in “Deterministic Program Clock Reference Re-stamping for Synchronous Bit Rate Adaptation based on Mega-frame Initialization Packet” (Title). 

AGARWAL, in the same field of endeavor, discloses: sampling each incoming packet that satisfies a global condition having the global interval of packets irrespective of the flow of the incoming packet (see fig. 7: element 720:  group sampled data packets into data flows: “the operation starts by receiving a sequence of sampled data packets (step 710). The sampled data packets are grouped into data flows (step 720)”:The time period [NOTE: global condition having a global interval] associated with the sequence of data packets is broken into quanta (step 740) and a total sampling rate, for each quantum, across all data flows is calculated based on the ratio of total of highest sequence numbers to total number of data packets sampled (taking into account highest sequence numbers from an immediate previous quantum for quanta subsequent to the first quantum) (step 750). The total sampling rate, for each quantum, is multiplied by the total number of data packets sampled during the particular quantum to determine an estimated total number of data packets received during that particular quantum (step 760).   [0091]); and storing any sampled packets or information indicative of any sampled packets (see fig. 7: store data for processing: This data is stored for further analysis (step 770) and the operation terminates: [0091]).

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of AGARWAL to the system of MA in order to improve data processing for obtaining low latency and high volume sampling of network flows using port mirroring (AGARWAL, [0001]). 

 	Furthermore, the combination above does not explicitly disclose: 
wherein the flow interval is a function of a total number of distinct flows that have any packets in a global interval, divided by an output rate.

Bargauan, in the same field of endeavor, discloses:  wherein the flow interval is a fractional ratio of a total number of distinct flows (a time period (i.e. the flow interval in claim) is a fractional ratio of input/output transport streams (==total number of distinct flows): [0031]) that have any packets in a global interval, divided by an output rate (output rate is calculation using exact input and output time stamps with sample frequency: [0031]). 
 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of Bargauan to the system of MA and AGARWAL in order to perform bit rate adaptation of a transport stream by determining whether to eliminate or insert null packets in the transport stream (Bargauan, [0030]). 

Regarding claim 2, the combination of MA, AGARWAL and Bargauan, specifically, AGARWAL teaches, wherein each packet, of the plurality of packets, that satisfies the global condition does not satisfy the flow condition (see fig. 7: only satisfies Group Sampling: The sampled data packets are grouped into data flows (step 720). As mentioned above, this grouping may be performed based on destination identifier, source and destination identifier, a tuple such as a 5-tuple of source, destination, source port, destination port, and protocol, or the like. Within each flow, the sequence numbers of the data packets associated with the flows are identified (step 730): [0091]). 

Regarding claim 3, the combination of MA, AGARWAL and Bargauan, specifically, MA teaches, wherein the network device is a first network device, the method further comprising: outputting any sampled packets to a second network device coupled to the first network device (a router 102 that may be communicatively coupled to other network elements via communications links 104, 106. Communications links 104, 106 may be implemented by any mechanism or medium that provides for the exchange of data between router 102 and other network elements: [0027]). 

Regarding claim 4, the combination of MA, AGARWAL and Bargauan, specifically, MA teaches, dropping each incoming packet that does not satisfy either of the flow condition and the global condition (dropping packets when condition fails: [0057]). 

Regarding claim 5, the combination of MA, AGARWAL and Bargauan, specifically, MA teaches, wherein the plurality of incoming packets originate from a plurality of sources, the method further comprising: dynamically adapting a sampling rate of the network device to a load of incoming packets to satisfy an output rate (The collector may then perform various traffic analysis algorithms on the sampled data and generate corresponding output data for reporting, performing traffic engineering operation:[0026]; traffic through a network by receiving data traffic on one of the physical ports 310 and outputting the data traffic on another physical port 310 in accordance with the forwarding rules stored in the forwarding rules data storage 306.:[0062]). 

Regarding claim 6, the combination of MA, AGARWAL and Bargauan, specifically, AGARWAL teaches, further comprising, prior to sampling any incoming packet: setting an output rate of sampled packets to avoid at least one of overloading or underutilization caused by sampling packets (network switch is a physical device that routes data traffic through a network by receiving data traffic on one of the physical ports 310 and outputting the data traffic on another physical port 310 in accordance with the forwarding rules stored in the forwarding rules data storage 306:[0062]). 


Regarding claim 13, the combination of MA, AGARWAL and Bargauan, specifically, MA teaches, wherein each flow is associated with a different sampling rate that depends on a traffic pattern and a load of the incoming traffic to the network device (different sampling rate depends on traffic flow: [0007] last few lines). 

Regarding claim 14, the combination of MA, AGARWAL and Bargauan, specifically, MA teaches, further comprising: collecting information of each of the plurality of incoming packets; and aggregating the collected information (see fig. 2 where collected flows statistics for different flows: see fig. 1 with Flow Statistical Data 114: Flow statistical data 114 may include flow statistical data for any number of flows passing through router 102. In practice, flow statistical data 114 may include flow statistical data spanning many orders of magnitude depending upon the amount of traffic router 102 can process. The particular statistical data included in flow statistical data 114 may vary widely, depending upon the requirements of a particular implementation, and the approach is not limited to any particular statistical data. The particular types of data included in flow statistical data 114 may be specific to router 102 and thus different from flow statistical data at other network elements and devices:[0029]-[0030]). 

Regarding claim 15, the combination of MA, AGARWAL and Bargauan, specifically, MA teaches, wherein the collected information is only from flows having a size within a limited range (covers the range from a flow containing all packets observed at a network interface to a flow consisting of just a single packet between two applications.:[0003]). 

Regarding claim 16, the combination of MA, AGARWAL and Bargauan,, specifically, MA teaches, further comprising: maintaining, by the network device, a flow table including a plurality of entries having information indicative of: a most recent sampled packet for each flow interval; and a most recent sampled packet for the global interval such that a sampling rate of each flow is dynamically adjusted as a function of the most recent sampled packet for each flow interval and the most recent sampled packet for the global interval ( see fig. 2: 33Flow monitor 108 generates the data for table 200 by examining the contents of packets passing through router 102. The flow attributes in table 200 include, for each flow, a source address, a destination address, a start time, an end time, a number of packets, a number of bytes, a protocol and a sampling probability:[0030]). 

Regarding claim 17, the combination of MA, AGARWAL and Bargauan,, specifically, AGARWAL teaches, wherein the plurality of incoming packets are received at single ingress port of the network device (The method comprises sampling data packets of a data flow through a normal port of a network forwarding device of the network: [0006]). 

Regarding claim 18, the combination of MA, AGARWAL and Bargauan,, specifically, AGARWAL teaches, wherein the network device is an inline network (see fig. 4: switches in the network with wires connection: As shown in FIG. 4, data packets may flow from either of source nodes (computing devices) 410 or 420 to destination node 430 via a plurality of network switches 440 labeled A-F in this example: [0073]). 

Claims 19-27 are rejected under 35 U.S.C. 103 as being unpatentable over MA et al. (US 20070041331A1; hereinafter as “MA”) in view of Bargauan et al. (US 20080310460 A1; hereinafter as “Bargauan”).

Regarding claim 19, MA teaches a method (see fig. 6 and abstract):  comprising: receiving, by a network device (a router 102 in fig. 1 and also in [0038]), a plurality of incoming packets of a plurality of flows over a computer network (see fig. 6 element 602, a router receives a packet of multiple packets;  “in 602, router 102 receives a packet”: [0038]; aforesaid router 102 receives multiple flows  where flows have different attributes, inter alia, Flow ID, Source Address, … sampling probability: [0029]-0030]); setting an output rate of sampled packets for the network device (setting a output rate: Router 102 is configured with a flow monitor 108, a resource monitor 110 and a memory 112 with flow statistical data 114. Flow monitor 108 monitors packets passing through router 102 and generates flow statistical data 114. Flow monitor 108 is also configured to export flow statistical data 114 to other network elements (not depicted), such as a flow collector. Resource monitor 110 monitors the consumption of resources on router 102, inter alia, bandwidth, and makes this information available to other elements and processes: [0027]); for each incoming packet of the plurality of incoming packets:  detecting a flow to which each incoming packet belongs (see fig. 6 element 604: “In step 604, flow monitor 108 examines the packet and determines whether the packet belongs to an existing flow or a new flow. Flow monitor 108 makes this determination by comparing attributes of the packet to attributes of existing flows for which flow statistical data is currently being collected”: [0038]),  the flow associated with a flow interval of packets having a number of packets (see fig. 6 element 606: test and determine what else packet below to  a flow out of the existing flows or assign a new flow if it does not belong to existing flows: [0039]-[0040])  “corresponding to a sum of a number of all distinct flows of the plurality of flows in a global interval of packets divided by the output rate” (NOTE: this part of the claim will be addressed by second reference below), and  the global interval of packets (see fig. 7: group sampled data packets into data flows: element 720; Network link 720 typically provides data communication through one or more networks to other data devices:  [0053]) has a number of packets that corresponds to an inverse of the output rate (the number of samples that may be collected are dynamic [NOTE: inverse of the output rate] and not limited by a priori specifications of a sampling rate. The number of samples provided during a specified period of time may be dependent upon the amount of data packet traffic encountered over the data flows of the ports that are mirrored to the mirror port(s): [0019]); sampling each incoming packet for a flow when there is no other packet in the flow interval of the incoming packet that has been sampled (aforesaid flow is defined as a set of IP packets passing an observation point in the network during a certain time interval. All packets belonging to a particular flow share a set of common properties/attributes: [0003]; see fig. 2: flow attributes for 5 flows; flow attributes includes, inter alia, start time and end time of the flows, [NOTE: flow interval of the packets for the flow of the incoming packets]:  [0030]; see fig. 5 where “the export of flow statistical data occurring at equal time intervals”:[0037])); outputting any sampled packet to another network device (a router 102 that may be communicatively coupled to other network elements via communications links 104, 106. Communications links 104, 106 may be implemented by any mechanism or medium that provides for the exchange of data between router 102 and other network elements:[0027]); and dropping any incoming packet that has not been sampled (dropping packets when sampling condition fails: [0036]). 

MA, when teaching “the flow associated with a flow interval of packets having a number of packets”,   MA appears silent on “the flow … “corresponding to a sum of a number of all distinct flows of the plurality of flows in a global interval of packets divided by the output rate; sampling each incoming packet for a flow when there is no other packet in the global interval that has been sampled” which however had been known in the art at the time of instant application such as shown by  Bargauan in “Deterministic Program Clock Reference Re-stamping for Synchronous Bit Rate Adaptation based on Mega-frame Initialization Packet” (Title).

Bargauan, in the same field of endeavor, discloses: the flow...  “corresponding to a sum of a number of all distinct flows of the plurality of flows in a global interval of packets divided by the output rate (output rate is calculation using exact input and output time stamps with sample frequency: [0031], input and output transport streams [NOTE: all distinct flows of the plurality of flows] are linked by a fixed ratio,  timing signals [i.e. global interval time] is calculated:  [0011]; output transmission rate is calculated using this timing: [0029]); sampling each incoming packet for a flow when there is no other packet in the global interval that has been sampled (sampling one at base frequency 34 MHz. only. :[0031]-[0032], [0009]-[0010]).  

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of Bargauan to the system of MA in order to perform bit rate adaptation of a transport stream by determining whether to eliminate or insert null packets in the transport stream (Bargauan, [0030]). 

Regarding claim 20, the combination of MA and Bargauan, specifically, MA teaches, wherein the packet is sampled in accordance with the global interval only if the packet was not sampled in accordance with the flow interval (sample with second time interval: [0053; In the example of FIG. 4C, the reduced network performance data 660A is the maximum, over 1 second time intervals, of the 1 millisecond granularity samples of the unreduced network performance data 650 within each of the 1 second time intervals.:[0056]). 

Regarding claim 21, MA teaches a network device (Fig. 1:  router 102 :[0038]) comprising: an ingress port through which to receive a plurality of packets of a plurality (see fig. 6 element 602, a router receives a packet of multiple packets which a router receives;  “in 602, router 102 receives a packet”: [0038]); an egress port through which to output each sampled packet of the plurality of packets to another network device in accordance with an output rate; a processor physically coupled to the ingress port and the egress port and, when in operation,  (setting a output rate: Router 102 is configured with a flow monitor 108, a resource monitor 110 and a memory 112 with flow statistical data 114. Flow monitor 108 monitors packets passing through router 102 and generates flow statistical data 114. Flow monitor 108 is also configured to export flow statistical data 114 to other network elements (not depicted), such as a flow collector. Resource monitor 110 monitors the consumption of resources on router 102, inter alia, bandwidth, and makes this information available to other elements and processes: [0027]); a sampler configured to: sample each packet that satisfies a flow condition having a flow interval of packets of a flow to which the packet belongs, the number of packets in the flow interval (aforesaid flow is defined as a set of IP packets passing an observation point in the network during a certain time interval. All packets belonging to a particular flow share a set of common properties/attributes: [0003]; see fig. 2: flow attributes for 5 flows; flow attributes includes, inter alia, start time and end time of the flows, [NOTE: flow interval of the packets for the flow of the incoming packets]:  [0030]; see fig. 5 where “the export of flow statistical data occurring at equal time intervals”:[0037]), corresponding to a sum of a number of all distinct flows of the plurality of flows in a global interval of packets divided by the output rate (NOTE: this part of the claim will be addressed by second reference below); and sample each packet that satisfies a global condition having the global interval of packets corresponding to an inverse of the output rate (the number of samples that may be collected are dynamic [NOTE: inverse of the output rate] and not limited by a priori specifications of a sampling rate. The number of samples provided during a specified period of time may be dependent upon the amount of data packet traffic encountered over the data flows of the ports that are mirrored to the mirror port(s): [0019]). 

MA, when teaching “a sampler configured to: sample each packet that satisfies a flow condition having a flow interval of packets of a flow to which the packet belongs, the number of packets in the flow interval”,   MA appears silent on “… a flow ….. corresponding to a sum of a number of all distinct flows of the plurality of flows in a global interval of packets divided by the output rate” which however had been known in the art at the time of instant application such as shown by Bargauan in “Deterministic Program Clock Reference Re-stamping for Synchronous Bit Rate Adaptation based on Mega-frame Initialization Packet” (Title).

Bargauan, in the same field of endeavor, discloses: … a flow ….. corresponding to a sum of a number of all distinct flows of the plurality of flows in a global interval of packets divided by the output rate (output rate is calculation using exact input and output time stamps with sample frequency: [0031], input and output transport streams [NOTE: all distinct flows of the plurality of flows] are linked by a fixed ratio,  timing signals [i.e. global interval time] is calculated:  [0011]; output transmission rate is calculated using this timing: [0029]).

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of Bargauan to the system of MA in order to perform bit rate adaptation of a transport stream by determining whether to eliminate or insert null packets in the transport stream (Bargauan, [0030]). 

Regarding claim 22, the combination of MA and Bargauan, specifically, MA teaches, wherein a packet is sampled from the global interval only if the packet was not sampled from the flow interval (sample with second time interval: [0053; In the example of FIG. 4C, the reduced network performance data 660A is the maximum, over 1 second time intervals, of the 1 millisecond granularity samples of the unreduced network performance data 650 within each of the 1 second time intervals: [0056]).

Regarding claim 23, the combination of MA and Bargauan, specifically, MA teaches, wherein a global interval of packets includes packets from all the plurality of flows (the amount of memory consumed, over time using the adaptive random sampling approach described herein, with export of all flow statistical data at equal time intervals T.sub.0-T.sub.3. The x-axis 502 represents time and the y-axis 504 represents the memory usage: [0037]). 

Regarding claim 24, the combination of MA and Bargauan, specifically, MA teaches, further comprising: a memory configured store a flow table including a plurality of entries having information indicative of: a most recent sampled packet for each flow interval; and a most recent sampled packet for the global interval such that a sampling rate of each flow is dynamically adjusted as a function of the most recent sampled packet for each flow interval and the most recent sampled packet for the global interval ( see fig. 2: 33Flow monitor 108 generates the data for table 200 by examining the contents of packets passing through router 102. The flow attributes in table 200 include, for each flow, a source address, a destination address, a start time, an end time, a number of packets, a number of bytes, a protocol and a sampling probability.:[0030]).

Regarding claim 25, the combination of MA and Bargauan, specifically, MA teaches, wherein the plurality of incoming packets originate from a plurality of sources (see fig. 6 element 602, a router receives a packet of multiple packets which a router receives; “in 602, router 102 receives a packet”: [0038]).

Regarding claim 26, the combination of MA and Bargauan, specifically, MA teaches, wherein the network device is further configured to drop each incoming packet that does not satisfy either of the flow condition and the global condition (dropping packets when condition fails: [0057]).

Regarding claim 27, the combination of MA and Bargauan, specifically, MA teaches, wherein the processor is further configured to dynamically adapt a sampling rate of the network device to a load of incoming packets to satisfy the output rate (The collector may then perform various traffic analysis algorithms on the sampled data and generate corresponding output data for reporting, performing traffic engineering operation:[0026]; traffic through a network by receiving data traffic on one of the physical ports 310 and outputting the data traffic on another physical port 310 in accordance with the forwarding rules stored in the forwarding rules data storage 306.:[0062]). 


Claims 8-10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over MA, AGARWAL and Bargauan and further in view of Kay et al. (US 20150236895 A1; hereinafter as “Kay”).

Regarding claim 8, the combination of MA, AGARWAL and Bargauan teaches claim 6 as above. The combination does not explicitly disclose, wherein the flow condition is satisfied when a flow interval to which an incoming packet belongs does not include any other sampled packet. 

Kay teaches, wherein the flow condition is satisfied when a flow interval to which an incoming packet belongs does not include any other sampled packet (The reduced network performance data 660B is the average, over 1 second time intervals, of the 1 millisecond granularity samples of the unreduced network performance data 650 over each of the 1 second time intervals. The reduced network performance data 660C is the minimum, over 1 second time intervals, of the 1 millisecond granularity samples of the unreduced network performance data 650 over each of the 1 second time intervals: [0056]).

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of Kay to the system of MA, AGARWAL and Bargauan in order to provide flexible, efficient analysis of large quantities of network monitoring data (Kay, [0004]). 

Regarding claim 9, the combination of MA, AGARWAL and Bargauan teaches claim 6 as above. The combination does not explicitly disclose, wherein the global interval is a function of the reciprocal of the output rate. 

Kay teaches, wherein the global interval is a function of the reciprocal of the output rate (output rate with rule engine: [0078]). 

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of Kay to the system of MA, AGARWAL and Bargauan in order to provide flexible, efficient analysis of large quantities of network monitoring data (Kay, [0004]). 

Regarding claim 10, the combination of MA, AGARWAL, Bargauan, Kay, specifically, MA teaches, wherein the global condition is satisfied when a global interval to which an incoming packet belongs does not include any other sampled packet (aforesaid flow is defined as a set of IP packets passing an observation point in the network during a certain time interval. All packets belonging to a particular flow share a set of common properties/attributes: [0003]; see fig. 2: flow attributes for 5 flows; flow attributes includes, inter alia, start time and end time of the flows, [NOTE: flow interval of the packets for the flow of the incoming packets]:  [0030]; see fig. 5 where “the export of flow statistical data occurring at equal time intervals”: [0037])).

Regarding claim 12, the combination of MA, AGARWAL, Bargauan, Kay, specifically, MA teaches, wherein the flow condition is satisfied when a flow interval to which an incoming packet belongs does not include any other sampled packet, and the global condition is satisfied when the flow condition is not satisfied and a global interval to which an incoming packet belongs does not include any other sampled packet (aforesaid flow is defined as a set of IP packets passing an observation point in the network during a certain time interval. All packets belonging to a particular flow share a set of common properties/attributes: [0003]; see fig. 2: flow attributes for 5 flows; flow attributes includes, inter alia, start time and end time of the flows, [NOTE: flow interval of the packets for the flow of the incoming packets]:  [0030]; see fig. 5 where “the export of flow statistical data occurring at equal time intervals”: [0037])).


Claim 28  are rejected under 35 U.S.C. 103 as being unpatentable over MA in view of Duffield et al. (US 20090303901 A1; hereinafter as “Duffield”) and further in view of Bargauan et al. (US 20080310460 A1; hereinafter as “Bargauan”).

Regarding claim 28, MA teaches A method comprising (see fig. 6: Method and abstract) comprising: receiving, by a network device (router 102 in fig. 1), a plurality of incoming packets (see fig. 6 element 602, a router receives a packet of multiple packets which a router receives;  “in 602, router 102 receives a packet”: [0038]), each incoming packet of the plurality of incoming packets belonging to a flow of a plurality of flows (see fig. 6 element 604: “In step 604, flow monitor 108 examines the packet and determines whether the packet belongs to an existing flow or a new flow. Flow monitor 108 makes this determination by comparing attributes of the packet to attributes of existing flows for which flow statistical data is currently being collected”: [0038]), (see fig. 6 element 606: test and determine what else packet below to  a flow out of the existing flows or assign a new flow if it does not belong to existing flows: [0039]-[0040] ); and sampling packets, of the plurality of incoming packets, by the network device (see fig 6, element 606, 608 610: Router 102/flow monitor which in embedded within router 102, examines the packet and determines whether the packet belongs to an existing flow or a new flow. Flow monitor 108 makes this determination by comparing attributes of the packet to attributes of existing flows for which flow statistical data is currently being collected: [0038]).

MA, when teaching “sampling packets, of the plurality of incoming packets, by the network device”,   MA appears silent on “sampling packets…. by adapting a sampling rate to dynamically sample packets proportionally across the plurality of flows to avoid random or pseudo-random sampling of flows, herein the flow interval is a function of a total number of distinct flows that have any packets in a global interval, divided by an output rate” which however had been known in the art at the time of instant application such as shown by Duffield in “Port Mirroring for Sampling Measurement of Network Flows” (Title) and by  Bargauan in “Deterministic Program Clock Reference Re-stamping for Synchronous Bit Rate Adaptation based on Mega-frame Initialization Packet” (Title).

Duffield, in the same field of endeavor, discloses: sampling packets…. by adapting a sampling rate  (packets in stream flows samples the packets “adjusting the sampling rate based on a quantity of flows”: [abstract]) ) to dynamically sample packets proportionally across the plurality of flows to avoid random or pseudo-random sampling of flows (The present invention generally relates to streaming algorithms useful for obtaining summaries efficiently over unaggregated packet streams and for providing unbiased estimators for various characteristics, such as, for example, the amount of traffic that belongs to a specified subpopulation of flows: [0001];  “Rate adaptation occurs when the current sampling rate (the (k+1)st-smallest rank value of a flow) decreases. This happens when the cache is full (has k flows) and a sampled packet (equivalently, packet with rank value which is smaller than the current sampling rate) does not belong to a cached flow”: [0230]; NOTE: sampling rate varies depends on the flow streams). 

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of Duffield to the system of MA in order to provide efficiently-computable unbiased estimators that use more informative counts for all packet streams (Duffield, [0009]).  The motivation will be improve and enhance the efficiently of routers ([0009]).

Furthermore, the combination above does not explicitly disclose:  wherein the flow interval is a function of a total number of distinct flows that have any packets in a global interval, divided by an output rate.

Bargauan, in the same field of endeavor, discloses:: wherein the flow interval is a function of a total number of distinct flows (a time period (i.e. the flow interval in claim) is a fractional ratio of input/output transport streams (==total number of distinct flows): [0031]) that have any packets in a global interval, divided by an output rate (output rate is calculation using exact input and output time stamps with sample frequency: [0031]).
 
 Bargauan to the system of MA and Duffield in order to perform bit rate adaptation of a transport stream by determining whether to eliminate or insert null packets in the transport stream (Bargauan, [0030]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785.  The examiner can normally be reached on 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  https://ppair-my.uspto.gov/pair/PrivatePair. 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M Mostazir Rahman/Examiner, Art Unit 2411